Filed 2/20/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 19







State of North Dakota, 		Plaintiff and Appellee



v.



Douglas Eric Guy, 		Defendant and Appellant







No. 20010136







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia A. Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Birch P. Burdick, State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Richard E. Edinger, P.O. Box 1295, Fargo, N.D. 58107-1295, for defendant and appellant.

State v. Guy

No. 20010136



Per Curiam.

[¶1]	We grant the State’s motion at oral argument to withdraw the material in its appendix, which appeared in violation of N.D.R.App.P. 30(a).

[¶2]	We summarily affirm the East Central Judicial District Court’s judgment of conviction of Douglas Eric Guy for gross sexual imposition, burglary, robbery, and felonious restraint, under N.D.R.App.P. 35.1(a)(4) and (7).  
See, e.g.
, 
State v. Lewis
, 291 N.W.2d 735, 737 (N.D. 1980) (declining to adopt the procedures outlined in 
Anders v. California
, 386 U.S. 738 (1967)).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner